Title: To Benjamin Franklin from the Marquess of Lansdowne, 11 [December] 1784
From: Lansdowne, Marquess of
To: Franklin, Benjamin


				
					Dear Sir
					Bowood Park 11th. [December, 1784]
				
				I am sorry that your Grandson did not stay long enough for me to shew him all the civility I wish’d in consequence of your

recommendation. If he should ever find it desireable to settle in this Country, I shall be glad to do him any service, which lyes in my power.
				I am oblig’d to you for your account of Mr. Mesmer— We have many such Gentry, but unhappily we have no Committees to detect them.
				I am glad to hear upon the whole a good account of your Health from [the] Abbe Morellet—but I can[not le]arn whether you have been induc’d to try Adams’s Solvent for the Stone. I took the liberty of recommending it thro’ Mr. Vaughan, seeing the wonderfull effect it had upon Mr. Hamilton and some other persons— Mr. Hamilton is above 80 years old, and enjoys perfect Health, which he attributes to this Medicine, and with reason, for its wonderfull the quantity of Stone I may say that I have seen him void without pain, by means of it.
				I wish you your Health and your Country Happiness and Union,—whose prosperity I shall always look upon as intimately connected with that of G. Britain.
				I am with very high Esteem [D]r. Sr. Your Faithfull Humble Servant
				
					
						Lansdown
					
				
			